Citation Nr: 0727910	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for metastatic squamous 
cell carcinoma cervical lymph node.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case is before the Board on appeal from an April 2005 
rating decision by a regional office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran's metastatic squamous cell carcinoma cervical 
lymph node was not manifest during service nor for many years 
thereafter, and is not attributable to service, including 
herbicide exposure.


CONCLUSION OF LAW

Metastatic squamous cell carcinoma cervical lymph node was 
not incurred in or aggravated by service, nor may be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116(a), 1154 (a), 1154 (b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303, 3.307(a)(6)(iii), 3.309(a)(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The November 2004 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies, as well as request on his behalf a 
VA examination.  He was advised that VA will assist him in 
obtaining medical records from private physicians or 
hospitals, and current or former employers.  

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  A September 2005 SOC provided the 
veteran with yet an additional 60 days to submit more 
evidence.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In this case, the veteran has not been provided with the 
Dingess notice supra.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   However, to whatever extent the decision of the 
Court in  Dingess, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  


II.	Factual Background

The veteran served in Vietnam from September 1966 to 
September 1967.  His service medical records show that the 
head, face, and neck were normal.

The record reflects that the veteran suffers from a rapidly 
spreading cancer, which seems nudged primarily in the right 
neck lymph node.  The private medical record includes on-
going treatment beginning in March 2004.  The veteran claimed 
in October 2004, and again in statements in January 2005 and 
October 2005, that the cancer, a metastasic poorly 
differentiated carcinoma, is due to his exposure to 
herbicides in Vietnam.  

As per the veteran's release forms, VA obtained the 
comprehensive record, consultations and opinions included, 
from every cancer center, where he received treatment.  This 
included physical examinations, biopsies, chemotherapy, CT 
scans, or any other imaging or surgeries.

As related by Dr. T.C., the veteran's ENT surgeon, the 
veteran first obtained an axial image at Abilene Imaging 
Center, on March 25, 2004, where radiologists found a solid 
tumor involving the right parotid gland.  Dr. T.C. relates in 
a report dated in April 2004, that the veteran had a history 
of a right submandibular neck mass for about 4 to 6 years.  
The mass was quite stable for years, then increased about six 
months prior, at the time Dr. T.C. was preparing the report, 
then stabilized again.  Dr. T.C. also performed a biopsy.  
His final diagnosis, issued on April 14, 2004, reports a 
finding of metastatic poorly differentiated carcinoma, a mass 
of about 3 cms around, with necrosis.  Dr. T.C. opined that 
he was unable to identify the most likely source of the 
tumor.

The veteran was followed by specialists at Texas Cancer 
Center, MD Anderson Cancer Center, Esoterix Oncology, Abilene 
Regional Radiology, and Hendrick Cancer Center.  He had a 
bone scan, a CT scan of the abdomen, chest, and pelvis, an 
MRI of the abdomen, and regular physical examination of all 
systems.  The radiologists, oncologists, and surgical 
pathology specialists continued to report a failure to reveal 
a primary source of the tumor.

Dr. K. at Esoterix Oncology, after conducting a surgical 
pathology consultation in April 2004, found a metastatic 
poorly differentiated squamous cell carcinoma with cysts 
filled with necrotic material.  She opined that the most 
likely source was of head and neck origin.  She further 
opined that the tumor showed no positivity to the 
lung/thyroid marker, although she did warn that the marker is 
not particularly sensitive to squamous cell carcinoma of the 
lung.  The following month, on May 19, 2004, a report from MD 
Anderson Cancer Center, Pathology, reflected the following 
diagnosis: metastatic poorly differentiated squamous cell 
carcinoma/tumor cells, most often arising in the Waldeyer's 
ring (tonsils) especially at base of tongue.   

A respiratory physical examination at Texas Cancer Center, 
performed in April 2004, reflected no cough, no shortness of 
breath, or dyspnea on exertion.  Radiology of the chest had 
shown unremarkable impression, no pulmonary nodules seen.  
Films of the chest, taken again in May 2004, at MD Anderson 
Radiology, confirmed clear lungs, unremarkable heart and 
mediastenum.  A physical exam in May 2004 reported that the 
lungs were clear.  

On May 5, 2005, Dr. T.C. submitted a letter to VA.  The 
statement, in its entirety, reads as follows: "The primary 
tumor could be from the lungs."  A physician's assistant 
(P.A.), from Head and Neck Surgery at MD Anderson Cancer 
Center, submitted a statement as well, in July 2005.  The 
statement relates that the veteran underwent evaluations, 
examinations, and biopsies for his cancer.   The P.A. goes on 
to say that the biopsies did not reveal a definitive location 
of the primary tumor.  He then lists "possible locations" 
for a squamous cell carcinoma that metastizes to the neck.  
One of the sources listed was the aerodigesive tract, to 
include the oral cavity, oropharynx, nasopharynx, and larynx.

Examination and consultation on the site of the neck mass 
were done again in May 2004, July 2004, and September 2004.  
Discussion of the neck CT with contrast and radiological 
examination by three separate radiology/oncology specialists 
gives concurring opinions respectively: no definite primary, 
unknown primary, extensive exam under anesthesia failed to 
reveal a primary.     

     
III.	Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  The United States will pay to any 
veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which said injury or disease was incurred, 
compensation as provided in this subchapter.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Id.

Under the provisions of 38 C.F.R. § 3.309(e)(2006), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases in 
38 C.F.R. § 3.309(e) include respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).  Under 3.307(a), a 
veteran may also get presumptive service connection for a 
chronic disease, if the disease become manifest to a degree 
of 10% or more within one year from the date of separation 
from service, except for certain diseases irrelevant to the 
case before us.  38 C.F.R. § 3.307 (a)(3).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994)(holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724,  
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

  
IV.	Analysis

The veteran's service records indicate that he served in the 
Army during wartime in the Republic of Vietnam.  He is, 
therefore, presumed to have been exposed to herbicides 
(including Agent Orange).  38 C.F.R. § 3.307(a)(6)(iii).  
There is no indicia in the record nor assertion that the 
veteran was involved in combat, however.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The veteran claims that he developed cancer due to his 
exposure to Agent Orange.  The veteran argues that his 
doctors are of the opinion that exposure to herbicides caused 
his cancer.

Two of the veteran's physicians have submitted statements 
expressing opinions as to potential sources of the veteran's 
cancer.  The Board has reviewed the medical record 
thoroughly, with the express purpose of assessing the weight 
of those statements against the weight of other physicians' 
opinions and factual findings also related to potential 
sources of the veteran's cancer.  

Every biopsy, pathological examination, radiological scan, 
physical examination, axial imaging, and consultation with 
oncologists and radiologists reiterated that the primary 
source of the tumor was unknown.  The statements submitted in 
support of the veteran's claim are not consistent with the 
facts in the extensive medical record of examinations and 
biopsies conducted on the veteran.  Nor were their timing 
indicative of a review of the final record.  Two 
consultations at separate cancer centers, subsequent in time 
to the statements in support of the claim, one of which 
performed by a radiologist and one by an oncologist are in 
direct contradiction with those statements.  The 
radiologist's final impression, on July 23, 2004, states: 
poorly differentiated squamous cell carcinoma of the right 
cervical nymph node with unknown primary.  The oncologist's 
diagnosis reads: stage III metastatic poorly differentiated 
squamous cell carcinoma of the right cervical nodes.  
Extensive exam under anesthesia failed to reveal a primary.

Furthermore, the language used by the physician and P.A. who 
submitted supportive statements to express the source of the 
tumor is speculative on its face.  Dr. T.C. states: the 
primary could be the lungs.  The P.A. states that biopsies 
failed to reveal a primary location of the tumor, before 
going on to enumerate some possible locations, one of which 
was the larynx.  The opinions, at best, do little more than 
propose possible, and different, sources of the cancer.  Such 
speculation is not legally sufficient to establish service 
connection. See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
These stated opinions, therefore, fall short of the level of 
certainty necessary for the Board to service connect the 
veteran's cancer.  These speculative statements are far less 
probative than the more detailed clinical records which 
establish that the primary is not known.

Finally, the Board notes that the veteran did not manifest 
the cancer during service or within one year of separation.  
Rather, his 2004 report tends to establish a noticeable 
manifestation six years earlier.  This places the 
manifestation of the cancer, at best, twenty years after his 
separation from service.  Therefore, presumptive service 
connection is not warranted for a malignant tumor manifested 
within one year of the veteran's separation from service. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(3), 
3.309.  

In view of the above, service connection for metastatic 
squamous cell carcinoma cervical lymph node is denied.  The 
evidence is not in equipoise and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER


Service connection for metastatic squamous cell carcinoma 
cervical lymph node is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


